DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                             BRIAN E. KREBS,
                                Appellant,

                                        v.

                           STATE OF FLORIDA,
                                Appellee.

                                  No. 4D20-2446

                                   [May 6, 2021]

   Appeal of order denying 3.850 motion from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Ernest A. Kollra, Jr.,
Judge; L.T. Case No. 11-7065CF10A.

  Wade M. Whidden and Karen A. Johnson of Whidden Johnson,
Tampa, for appellant.

   No brief filed for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and GERBER, JJ., concur.

                             *           *          *

   Not final until disposition of timely filed motion for rehearing.